                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


BRIAN LOOS,

              Plaintiff,                                No. 21-10948

v.                                                      Hon. Nancy G. Edmunds

BASF CORPORATION,

           Defendant.
_______________________________________/

              ORDER DISMISSING PLAINTIFF’S STATE LAW CLAIMS

       Plaintiff Brian Loos filed suit against Defendant BASF Corporation on April 27,

2021. (ECF No. 1.) Plaintiff brings hostile work environment and discrimination claims

under the Age Discrimination in Employment Act (“ADEA”) and the Michigan Elliot-

Larsen Civil Rights Act (“ELCRA”). On May 10, 2021, the Court issued an order giving

Plaintiff ten days to properly plead the citizenship of Defendant if he chooses to rely on

diversity jurisdiction as the Court’s basis to hear his state law claims. (ECF No. 4.)

Plaintiff did not respond to the Court’s order.

       Because the parties in this case appear to be nondiverse, the Court declines to

exercise supplemental jurisdiction over Plaintiff’s state law claims so as to avoid jury

confusion. See 28 U.S.C. § 1367(c)(4); Moor v. Cty. of Alameda, 411 U.S. 693, 716

(1973); Padilla v. City of Saginaw, 867 F. Supp. 1309, 1315 (E.D. Mich. 1994); see also

Provenzano v. LCI Holdings, Inc., 663 F.3d 806, 818 (6th Cir. 2011) (observing that the

causation standard for a discrimination claim under the ADEA is different than that for

the same claim under the ELCRA). Therefore, pursuant to § 1367(c), Plaintiff's claims
under ELCRA are hereby DISMISSED WITHOUT PREJUDICE. The Court will retain

jurisdiction over Plaintiff’s federal claims only.

       SO ORDERED.

                                     s/Nancy G. Edmunds
                                     Nancy G. Edmunds
                                     United States District Judge

Dated: May 21, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of
record on May 21, 2021, by electronic and/or ordinary mail.

                                     s/Lisa Bartlett
                                     Case Manager
